Citation Nr: 0333713	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The examination report of a March 2002 VA examination for 
housebound status or permanent need for regular aid and 
attendance indicates that the appellant is more severely 
disabled than examination reports from VA examinations for 
housebound status or permanent need for regular aid and 
attendance conducted in October 2002 and March 2003 by a 
different VA physician.  The Board is unable to discern the 
current levels of the appellant's disabilities based upon 
review of these examination reports.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and any other 
applicable legal precedent are fully 
complied with and satisfied, including 
informing the veteran of the period of 
time which he has to submit additional 
evidence.

2.  The appellant should be afforded a VA 
aid and attendance or housebound 
examination, by an examiner other than 
the ones who conducted VA examinations in 
March 2002 and March 2003, to determine 
the severity of the appellant's service-
connected and nonservice-connected 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should state in the examination 
report that the claims folder, including 
VA housebound status or permanent need 
for regular aid and attendance 
examinations conducted in March 2002, 
October 2002, and March 2003, have been 
reviewed.  In addition to responding to 
all inquiries on the examination 
worksheet as completely as possible, the 
examiner is requested to opine whether 
the appellant requires the daily personal 
health care services of a skilled 
provider, without which the appellant 
would require hospital, nursing home, or 
other institutional care.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


